                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                    HAMMOND DIVISION

 ERIC ZERMENO,

                          Plaintiff,

                          v.                                 CAUSE NO.: 2:19-CV-281-TLS-JPK

 DAVID WATSON, MIKE MANLEY, and
 TETSUO IWAMURA,

                          Defendants.

                                        OPINION AND ORDER

        Eric Zermeno, without counsel, filed a Complaint seeking eight billion dollars from three

corporate executives: David Watson of Comcast/Xfinity, Mike Manley of Fiat/Chrysler, and

Tetsuo Iwamura of Honda. Zermeno alleges that fraud resulted in his being incarcerated and

beaten in the Lake County Jail in 2008. Zermeno alleges he can read the thoughts of anyone who

stares at him. He alleges he designed the 2019 Chevy Camaro, 2018 Chevy Corvette, 2018

Silverado, 2016 Chevy Malibu, 2014 Toyota Highlander, 2018 Toyota Camry, and other

vehicles. He alleges he gave the blueprints to the defendants. He alleges he can “feel vibes from

the car auto manufacturers.” ECF No. 1 at 3.1

        Zermeno seeks leave to proceed in forma pauperis. However, pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i), “the court shall dismiss the case at any time if the court determines that . . .

the action . . . is frivolous . . . .” Such is the case here as the facts alleged are “clearly baseless.”




           1 The Court takes judicial notice that Mr. Zermeno has filed eight other lawsuits in the last month

in the United States District Court for the Northern District of Indiana, two of which are pending before
the Undersigned: 2:19-CV-269-JVB-JPK, Zermeno v. Jordan, et al.; 2:19-CV-299-TLS-JEM, Zermeno v. Hakett,
et al.; 2:19-CV-302-JVB-JPK, Zermeno v. Saikawa, et al.; 2:19-CV-306-JVB-JPK, Zermeno v. France; 2:19-CV-
307-JVB-APR, Zermeno v. Silver; 2:19-CV-308-PPS-JPK, Zermeno v. Carter; 2:19-CV-312-TLS-JEM, Zermeno v.
Easterbrook; and 2:19-CV-316-JTM-JPK, Zermeno v. Ewing, et al.
See Denton v. Hernandez, 504 U.S. 25, 31–33 (1992) (quoting Neitzke v. Williams, 490 U.S. 319

(1989)); Gladney v. Pendleton Corr. Facility, 302 F.3d 773, 774 (7th Cir. 2002); Lee v. Clinton,

209 F.3d 1025 (7th Cir. 2000). Therefore, this case will be dismissed. Although a plaintiff is

normally given the opportunity to file an amended complaint when a case is dismissed sua

sponte, see Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1027 (7th Cir. 2013), that is

unnecessary where the amendment would be futile, see Holland v. City of Gary, 503 F. App’x

476, 477–78 (7th Cir. 2013) (citing Neitzke, 490 U.S. at 329-30).

       For these reasons, the Court:

       (1) DENIES the in forma pauperis motion [ECF No. 2];

       (2) DISMISSES this case as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i); and

       (3) CAUTIONS Eric Zermeno that, if he files another frivolous lawsuit, he may be fined,

sanctioned, or restricted.

       SO ORDERED on August 23, 2019.

                                             s/ Theresa L. Springmann
                                             CHIEF JUDGE THERESA L. SPRINGMANN
                                             UNITED STATES DISTRICT COURT




                                                2
